 

Exhibit 10.62

SECURITY AGREEMENT

 

This Security Agreement is executed by Axion Power International, Inc., a
Delaware corporation, and its subsidiaries, as Debtor, and Robert Averill, an
individual as Secured Party.

I

CREATION OF SECURITY INTEREST

 

Debtor hereby grants to Secured Party a first priority security interest in the
collateral described in this Security Agreement pursuant to the New Jersey
Uniform Commercial Code as in effect in New Jersey, N.J.S.A. 12A:1-101, et seq.
(the “UCC”).

 

II

 

 OBLIGATIONS SECURED

 

The security interest is granted to Secured Party to secure the following
obligations:

 



A. Payment of the indebtedness evidenced by an Amended Promissory Note of this
same date executed by Debtor, payable to the order of Secured Party, in the
principal amount of Eight Hundred and One Thousand and Forty-Nine Dollars
($801,049.00), bearing interest at the initial rate of nine percent (9%)
compounded monthly, which will increase by one percent (1%) every month (up to
the maximum rate allowed by New Jersey law) beginning on September 16, 2014 and
continuing until all principal, accured interest, as well as the accumulated
legal fees referenced therein have been paid in full, together with any
renewals, extensions, modifications, or amendments of the Amended Promissory
Note (the “Note”); and

 

B. Upon a default under the Note by the Debtor, the expenses and costs incurred
or paid by Secured Party in the maintenance and preservation of the collateral
and the enforcement of the rights of Secured Party and the duties of Debtor as
stated in this Security Agreement, including, without limitation, reasonable
attorneys’ fees, court costs, foreclosure expenses, and witness fees.

 





1

 



 

III

 

 DESCRIPTION OF COLLATERAL

 

The collateral of this Security Agreement consists of the following:

 

1. All of Debtor’s intellectual property.

 

2. All substitutions, replacements, developments or accessions of the
above-described collateral.

 

IV

 

CLASSIFICATION OF COLLATERAL

 

Debtor acknowledges that at the time the security interest attaches, the
collateral consists of intangible personal property, i.e., intellectual
property.

 

V

 

PERFECTION OF SECURITY INTEREST

 

To perfect the security interest granted to Secured Party by the terms of this
Security Agreement, Debtor agrees to the following:

 

A. Debtor authorizes Secured Party to file financing statements in all states,
counties, and other jurisdictions as Secured Party may elect, without Debtor’s
signature as permitted by law.

 

B. Debtor shall execute and deliver to Secured Party, in form and substance
satisfactory to Secured Party, such financing statements and such further
assurances as Secured Party may, from time to time, consider reasonably
necessary to create, perfect and preserve Secured Party’s security interest
herein granted, and Secured Party may cause such statements and assurances to be
recorded and filed at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest.

 





2

 



 

Upon performance of all obligations of Debtor to Secured Party that are secured
by this Security Agreement, Secured Party (i) authorizes Debtor to file
financing termination statements and the like in all states, counties and other
jurisdictions as Debtor may elect, without Secured Party’s signature as
permitted by law, and (ii) agrees to surrender possession of the original
security instruments to Debtor and to execute such documents as may be necessary
to completely release Secured Party’s security interest created hereby.

 

VI

 

DEBTOR’S COVENANTS AND WARRANTIES

 

A. Debtor is a corporation duly organized and existing under the laws of the
State of Delaware, is in good standing under the laws of the State of Delaware,
and the granting of the security interest and the performance of all other
obligations provided in this Agreement are within the Debtor’s powers, have been
duly authorized, and are not in contravention of any law or the Debtor’s
Articles of Organization, or any agreement or undertaking of which Debtor is a
party or by which it is bound.

 

B. Debtor agrees that during the term of this Security Agreement, and as long as
any obligation that is subject to this Security Agreement remains outstanding,
Debtor will not grant a security interest in the collateral or any part thereof
to any person except as otherwise authorized in accordance with the provisions
of Article VI below.

 

C. During the term of this Security Agreement, Debtor shall keep the collateral
free and clear from any and all liens, encumbrances, and other security
interests, except with respect to those created hereunder, and will pay, prior
to delinquency, all taxes, charges, encumbrances, liens, and assessments against
the collateral, and, should the Debtor fail to do so, Secured Party may, but
shall not be required, to pay or discharge the same. Debtor shall give Secured
Party ten (10) days’ notice in the event of default of any of these obligations.
Debtor shall reimburse Secured Party for any such payments.

 





3

 





 

D. Debtor shall execute any and all Financing Statements relating to the
perfection, amendment, release, or termination of the security interest created
hereby. The Debtor hereby authorizes and appoints Secured Party, in the case of
need, to sign on behalf of Debtor will full power of substitution as the
Debtor’s attorney-in-fact only with respect to the filing of such Financing
Statements.

 

VII

 

USE OF COLLATERAL

 

So long as the Debtor is not in default under the terms of this Security
Agreement, Debtor may use the collateral in the ordinary course of Debtor’s
business. This right includes, but is not limited to, the use of collateral in
the manufacture, preparation, and delivery of goods.

 

VIII

 

DEFAULT PROVISIONS

 

A. Definition of Default. The occurrence of any of the following shall
constitute a default by the Debtor under this Security Agreement;

 

1. The failure by Debtor to pay or perform any obligations secured by the terms
of this Security Agreement or to pay or perform under the Promissory Note
executed by it in conjunction with this Security Agreement.

 

2. The failure of Debtor to perform any of Debtor’s obligations under the terms
of this Security Agreement.

 





4

 



 

3. A material breach of any covenant or representation made to Secured Party
herein.

 

4. The filing of a petition by or against the Debtor under any state or federal
law relating to the relief of debtors, any assignment by Debtor for the benefit
of creditors, or the insolvency or cessation of business by Debtor.

 

5. The sale, transfer, alienation, encumbrance, or other disposition of the
collateral, or of any party thereof or of any interest therein, whether
voluntary or involuntarily, without the prior written consent of Secured Party,
except for encumbrances of the collateral as permitted in accordance with the
provisions of article VII above.

 

B. Notice and Right to Cure.

 

1. Notice. Secured Party must, before pursuing any remedy for an alleged default
by Debtor, give written notice of default to Debtor. Each notice of default must
specify the alleged event of default.

 

2. Debtor’s Right to Cure Defaults. Debtor shall have thirty (30) days in which
to cure a default after the delivery of the notice of default by Secured Party.
However, if a non-monetary default cannot reasonably be cured within thirty (30)
days, then Debtor is not to be considered in default if Debtor commences to cure
the default within the thirty (30) day period and diligently and in good faith
continues to cure the default thereafter. In the event of a monetary default
that is substantially cured within the thirty (30) day notice period, Secured
Party will provide reasonable time to complete the cure.



 

5

 





 

IX

 

SECURED PARTY’S RIGHTS AND REMEDIES

 

Upon the occurrence of default that remains uncured within the time limit set
forth in section VIII by Debtor, Secured Party may exercise the rights of
enforcement contained in the Uniform Commercial Code in force in New Jersey at
the date of the default, including, but not limited to, the following:

 

A. Acceleration. Secured Party may, at Secured Party’s option, declare
immediately due and payable the obligations of Debtor to Secured Party which are
secured hereby, and the same shall, upon notice to or demand on Debtor, become
immediately due and payable.

 

B. Right to Possession of Collateral. The Secured Party shall have the right to
take possession of the collateral and the Debtor agrees to cooperate fully with
Secured Party in the exercise of Secured Party’s right to take possession of the
collateral. This right includes, but is not limited to, Debtor’s obligation to
assemble and deliver the collateral or some portion of the collateral or some
part or component of the collateral upon request of the Secured Party, to a
place designated by the Secured Party where it shall be made available to the
Secured Party. Failure to cooperate shall constitute a breach of this Agreement
and the Debtor shall be liable for any and all expenses incident to such failure
or cooperation.

 

C. Right to Dispose of Collateral. The Secured Party shall have the right to
dispose of the collateral by public or private proceeding and by way of one or
more contracts. Such sale or other disposition of the collateral may be made as
a unit or in parcels and at such time and on such terms as Secured Party may
determine, provided only that the disposition effected is commercially
reasonable. Disposition of the collateral may be from the premises of Debtor and
Debtor agrees to cooperate fully in facilitating such a disposition, which may
include, on request, the obligation to assemble the collateral in some
designated location of the Debtor where the collateral shall be made available
to prospective buyers. Disposition of the collateral may be from any other
commercially reasonable location, including the principal place of business of
Secured Party.

 





6

 



 

D. Notice of Sale. Debtor and Secured Party agree that notice of disposition of
the collateral shall be commercially reasonable if such notice is received by
the Debtor by facsimile or hand delivery, as well as sent by regular and
certified mail, return receipt requested, at least ten (10) days prior to the
date of the public sale or the date after which a private sale or other
disposition may be effected.

 

E. Proceeds of Sale. The proceeds of any sale or disposition of the collateral
shall be applied in the manner provided by law and shall include any and all
expenses provided in this Agreement. Debtor agrees that Secured Party shall be
entitled to recover reasonable attorneys’ fees and costs incurred by the Secured
Party in exercising its rights and remedies under this Agreement. Upon payment
of Secured Party’s principle, interests and expenses as allowed by this
agreement and by law, Secured Party will return possession of all collateral to
Debtor and agrees to execute such documents as may be necessary to completely
release Secured Party’s security interest created hereby.

 

F. Deficiency. In the event the proceeds of collection, sale or disposition of
the collateral are not sufficient to discharge Debtor’s obligation secured
hereby, Debtor shall be liable for the deficiency.

 



7

 



 

X

 

MISCELLANEOUS

 

A. Notices. Except as otherwise expressly provided in this Security Agreement or
by law, all notices must be in writing and shall be considered given upon
delivery of, or if mailed, upon the first to occur of actual receipt or the
expiration of three (3) days after the deposit in United States Postal Service
mail, first class, postage prepaid and addressed at the address specified.
Notices must be given by email and any other method of delivery, such as
facsimile, regular mail, overnight or personal delivery, to the parties listed
below:

 



To Secured Party: Robert Averill     377 Cupsaw Drive     Ringwood, New Jersey
07456     Facsimile:  973-962-6138     Email:  averillbob@yahoo.com         With
copy to: Christopher Nucifora, Esq.     Kaufman Dolowich & Voluck, LLP     Court
Plaza South     21 Main Street, Suite 251     Hackensack, New Jersey 07601    
Facsimile:  201-488-6652     Email:  cnucifora@kdvlaw.com       To Debtor: Axion
Power International, Inc.     Thomas Granville     3601 Clover Lane     New
Castle, Pennsylvania 16105     Facsimile:  724-654-3300    
Email:  tgranville@axionpower.com         With copy to: Jolie Kahn, Esq.     2
Liberty Place     50 South 16th Street     Suite 3401     Philadelphia,
Pennsylvania 19102     Facsimile:  866-705-3071    
Email:  joliekahnlaw@sbcglobal.net



 



8

 



 

Any change in the address of any party shall be given by the party having such
change to the other parties in the manner provided above. Thereafter, all
notices shall be given in accordance with the notice of change of address.
Notices given before actual receipt of the notice of change of address shall not
be invalidated by change of address.

 

B. Time of the Essence. Time is of the essence of this Security Agreement.

 

C. Waiver. The waiver by either party of the time for performing any act shall
not constitute a waiver of the time for performing any other act or of an
identical act required to be performed at a later time. The exercise of any
remedy provided for in this Security Agreement shall not constitute a waiver of
any other remedy provided by law.

 

D. Severability. The unenforceability, invalidity, or illegality of any
provisions of this Security Agreement shall not render any other provision
unenforceable, invalid, or illegal.

 

E. Choice of Law. This Security Agreement shall be governed by and interpreted
under the laws of the State of New Jersey in force from time to time.

 

F. Gender and Number. As used in this Security Agreement, the masculine,
feminine, or neuter gender, and the singular or plural number, shall each be
considered to include the others whenever the context so indicates.

 

G. Binding Effect. This Security Agreement shall inure to the benefit of, and be
binding upon, the heirs, assigns, transferees, personal representatives, and
successors in interest of the parties hereto.

 

H. Captions. The captions in this Security Agreement shall have no effect on its
interpretation.

 

9

 



 

I. Counterparts and Fax Signatures. This Security Agreement may be signed in
counterpart and all signatures shall constitute the entire agreement. Signature
by facsimile shall be deemed original.

 

Dated this 30th day of June, 2014

 





  DEBTOR               AXION POWER INTERNATIONAL, INC.     A Delaware
Corporation                     By: /s/ Thomas Granville       Thomas Granville
      C.E.O.           SECURED PARTY             ROBERT AVERILL                
    /s/ Robert Averill                





 





10





